Amendment No. 1

To the Master Agreement


DATED DECEMBER 7, 2000


BETWEEN

Ecolab Inc.

and


HENKEL KGAA

 

 

1.             Section 6.1 is amended as follows:

 

The date "January 2, 2002" is replaced by the date "November 30, 2001".  The
hour of the Closing "at 11:00 a.m., local time" is replaced by "effective as of
23:59 hours".

 

2.             Section 8.11 is amended to read in its entirety as follows:

 

"The parties shall cause the JV Entities prior to the Closing Date to declare a
dividend consistent with past practice with respect to the earnings of the JV
Entities (taken as a whole) for the fiscal year ending November 30, 2001 less
the amount of USD 4 million."

 

3.             All other terms, conditions and provisions of the Master
Agreement shall remain in full force and effect and are not amended hereby.

 

 

Düsseldorf / St. Paul, September 12, 2001

 

 

 

Henkel KGaA

 

 

Ecolab Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

/s/ Steinebach

/s/ Kühn

 

/s/ Lawrence T. Bell

Dr. Steinebach

Kühn

 

Lawrence T. Bell

 